Citation Nr: 0021690	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-00 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a 50 percent disability 
evaluation for PTSD. 

At the veteran's video conference before the Board in May 
1999, the veteran indicated that he would supply additional 
evidence.  To date, no additional evidence has been received, 
and the appeal is being processed accordingly.  At the 
hearing, an additional claim for a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities was advanced.  Because that issue is 
not before the Board on this appeal, it is hereby referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  Post-traumatic stress disorder is manifested by symptoms 
that include pronounced sleep disturbances, nightmares of 
combat experiences, auditory hallucinations, extremely 
isolative behavior, exaggerated startle response, rapid mood 
swings with periodic outbursts of anger, irritability, 
extreme anxiety, avoidance behavior, and intrusive 
recollections triggered by sights and sounds reminiscent of 
Vietnam experiences, which are productive of total 
occupational or social impairment.



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent disability 
evaluation for post-traumatic stress disorder have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for PTSD is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well-grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly and sufficiently developed with regard to 
this issue. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exascerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

The veteran's service-connected PTSD is rated under the 
provisions of Diagnostic Code 9411, which provides that a 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest available 
rating, 100 percent, is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  38 C.F.R. § Part 4, Diagnostic Code 9411 
(1999).
Service connection for PTSD was established as 10 percent 
disabling by an August 1992 rating determination.  A 50 
percent evaluation for PTSD has been in effect since May 
1994.  

The veteran was afforded a VA mental disorders examination in 
February 1997.  He reported a history of drug and alcohol 
abuse in remission.  He had combat service in Vietnam.  He 
was last employed as a meat cutter in 1991.  Cutting meat 
reminded him of combat dead and wounded and triggered 
considerable sleep disruption and nightmares with intrusive 
recollections of Vietnam.  He feels estranged from others and 
is unable to tolerate stressful situations or maintain 
relationships with others.  He reported being easily angered 
and that loud noises reminded him of Vietnam.  He was unable 
to concentrate and was always tired.  Objectively, he was 
neatly dressed and spoke relevantly and clearly.  His mood 
was depressed.  Although he denied suicidal ideation, he 
stated that he felt like jumping from his 12th floor 
apartment.  The examiner characterized him as delusional, 
thinking someone was out to get him or was following him.  He 
also reported auditory hallucinations.  He was oriented to 
time, place and person.  Intellectual functioning was 
average, and judgment/insight was fair.  Diagnosis was Axis 
I-PTSD, severe; Axis IV psychosocial stressor-severe; no 
employment; Axis V GAF-50, current and past.  The examiner 
also observed that the veteran had markedly diminished 
interest in significant activities and feeling of detachment 
from others.  The examiner concluded that the veteran had 
severe impairment of social and industrial adaptability.

The veteran was hospitalized from August 14 to August 18, 
1998 for suspicion of cardiac condition and discharged with a 
diagnosis of non-cardiac chest pain.  The Board observes that 
this hospitalization was for a non service connected 
condition.  Nonetheless, it is apparent that the non service 
connected condition is not a factor with respect to the 
employability of the veteran.

The veteran was again hospitalized, from October to December 
1998, for complaints of worsening depression and suicidal 
ideation triggered by intrusive thoughts of Vietnam.  He also 
reported an increase in nightmare activity, hypervigilance, 
anxiety and social isolation.  He was reported as divorced.  
Exaggerated startle response was noted.  He was unable to 
make significant progress due to his anxiety.  Anger handling 
was addressed.  The discharge report indicated the veteran 
showed improvement in some of his abilities to handle anger 
more effectively.  Another area of concern was sleep 
problems.  He was discharged as able to handle his own 
finances but was reported as unemployable.  Diagnosis on Axis 
I was PTSD; substance abuse in remission; Axis IV was 
moderate social isolation; Axis V on discharge was reported 
as 45.

In reviewing the relevant evidence, it becomes apparent that 
the veteran's PTSD has increased in severity.  There is 
medical evidence of increasing intrusive thoughts and 
nightmares of Vietnam stressors, hypervigilence, anxiety, and 
social isolation.  There is also indication of depression, 
suicidal ideation, hallucinations, and some delusional 
behavior.  When examined in February 1997, a VA psychiatrist 
opined that the veteran's PTSD was productive of severe, but 
not total, social and industrial impairment, and the GAF 
scale score of 50 that was assigned at that time is 
consistent with severe psychiatric impairment.  (The global 
assessment of functioning score (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health- illness." 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (hereinafter DSM-IV).  A score of 50 is defined as 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  See Richard v. 
Brown, 9 Vet. App. 266 (1996).)
The veteran's PTSD subsequently necessitated a 
hospitalization, from October to December 1998, and a 
psychiatrist essentially opined that the veteran was 
unemployable due to PTSD.  A GAF score of 45 was assigned at 
that time, which is indicative of major functional impairment 
involving some problems with reality testing.  The Board is 
left with the overall impression that in recent years there 
has been a deterioration in the veteran's mental health to 
the extent that psychiatric symptoms might now well prevent 
him from obtaining or retaining employment.

In the judgment of the Board, the evidence is about equally 
divided as to whether the veteran's service-connected PTSD is 
now productive of total occupational or social impairment, 
such as would warrant a 100 percent rating.  Under such 
circumstances, the veteran is given the benefit of the doubt, 
and the Board concludes that a 100 percent rating for the 
psychiatric disability is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the provisions governing the award of VA monetary 
benefits. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

